Appeal by employer and self-insurer from a decision and award made by a referee and from the affirmance thereof by the State Industrial Board. Claimant was injured on March 31, 1936, while employed as a mover and helper in the employer’s warehousing business. The sole question involved in this appeal is the rate of weekly compensation awarded. The wage rate was properly computed in accordance with the statute. (Matter of Quichsall v. Hubbard & Floyd, Inc., 260 App. Div. 821.) The Board being the sole judges of the facts, this court may not disturb the finding. The award should be affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.